In acondemnation proceeding, the appeal is from a final order of the Supreme Court, Westchester County, entered February 11, 1975, which, inter alia, confirmed a report of commissioners of appraisal. Order affirmed, without costs or disbursements. No irregularity in the proceedings is claimed. As the award of the commissioners of appraisal was not based upon an erroneous principle of law and does not shock one’s sense of justice or conscience, it may not be rejected (see Matter of Huie [Fletcher—City of New York], 2 NY2d 168). Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.